Order affirmed, with ten dollars costs and disbursements. While the trial court had power to correct the judgment if it had included interest to which plaintiff was not entitled, the denial of defendant’s motion was proper, because plaintiff was entitled, under section 480 of the Civil Practice Act,  to have interest added to the verdict and included in the judgment, even though not demanded in the complaint or proved on the trial. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.